DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 21-40 have been examined in this application.  Claims 1-20 were cancelled and claims 21-40 were added in the preliminary amendment filed 6/1/2020. This communication is the FAI step 2 non-final office action. 

Information Disclosure Statement
The IDS filed 6/1/2020 has been considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 and 31-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-10, 14-15 and 20 of U.S. Patent No. 10706380. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 21 and 31 of the instant application are anticipated by claims 1 and 14 of the ‘380 patent. 
Claim 22 of the instant application is anticipated by claim 2 of the ‘380 patent. 
Claim 23 of the instant application is anticipated by claim 3 of the ‘380 patent. 
Claim 24 of the instant application is anticipated by claim 4 of the ‘380 patent. 
Claim 25
Claim 26 of the instant application is anticipated by claims 1 and 10 of the ‘380 patent.
Claim 27 of the instant application is anticipated by claim 1 of the ‘380 patent. 
Claim 28 of the instant application is anticipated by claims 5-6 of the ‘380 patent. 
Claim 29 of the instant application is anticipated by claim 20 of the ‘380 patent. 
Claim 32: As seen above, claims 1/14 of the ‘380 patent anticipate claim 31. The additional limitations of claim 32 are anticipated by claim 15 of the ‘380 patent. 
Claim 33: As seen above, claims 1/14 of the ‘380 patent anticipate claim 31. The additional limitations of claim 33 are anticipated by claim 2 of the ‘380 patent. 
Claim 34: As seen above, claims 1/14 and 2 of the ‘380 patent anticipate claim 33. The additional limitations of claim 34 are anticipated by claims 1/14 and claim 3 of the ‘380 patent. 
Claim 35: As seen above, claims 1/14 of the ‘380 patent anticipate claim 31. The additional limitations of claim 35 are anticipated by claim 4 of the ‘380 patent. 
Claim 36: As seen above, claims 1/14 and 4 of the ‘380 patent anticipate claim 35. The additional limitations of Claim 36 are anticipated by claim 9 of the ‘380 patent. 
Claim 37: As seen above, claims 1/14, 4, and 9 of the ‘380 patent anticipate claim 36. The additional limitations of Claim 37 are anticipated by claim 10 of the ‘380 patent. 
Claim 38: As seen above, claims 1/14 of the ‘380 patent anticipate claim 31. The additional limitations of claim 38 are further anticipated by claims 1 and 14 of the ‘380 patent. 
Claim 39: As seen above, claims 1/14 of the ‘380 patent anticipate claim 31.The additional limitations of claim 39 are anticipated by claims 5-6 of the ‘380 patent. 

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10706380 in view of US 20120136796 A1 to Hammad et al. (Hammad). 
With respect to claim 30
wherein the first authorization request comprises a zero amount as a split shipment amount within the first authorization request 
However, Hammad teaches a zero dollar authorization request amount (which as per claims 1 and 14 of the ‘380 patent pertain to split shipment request amounts) that is generated and transmitted by a merchant server in order to verify that the account associated with the consumer is in good standing and allow the consumer to conduct transactions (Hammad: ¶ 0114-0116). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of a zero amount in an authorization request of Hammad in the split transaction processing system of the ‘380 patent with a reasonable expectation of success of arriving at the claimed invention, with the motivation to confirm that a consumer’s account associated with their payment device is in good standing before allowing the user to conduct transactions (Hammad: ¶ 0114) and “improve payment systems and methods so that transactions can be securely conducted with mobile communication devices” (Hammad: ¶ 0008). 

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 20 of U.S. Patent No. 10706380 in view of US 20050119942 A1 to Horrocks et al. (Horrocks).

Claim 40: As seen above, claims 1/14 of the ‘380 patent anticipate claim 31. With respect to the limitation of claim 40: 
wherein the second authorization request is transmitted to the authorization computer via an acquirer computer
While claim 20 of the ‘380 patent discloses “wherein the first split shipment authorization request is transmitted to the authorization computer via an acquirer computer…” – the ‘380 patent does not recite the same for the second authorization request. However, Horrocks teaches wherein .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 28-29, 31-34, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050119942 A1 to Horrocks et al. (Horrocks) in view of US 20140025571 A1 to Dooley et al. (Dooley).

Claim 21: Horrocks teaches: 
A computer-implemented method (Horrocks: ¶ 0018-0021, Figs. 1 and 2), comprising: 
generating, by a client computer, a first authorization request associated with a single order (Horrocks: ¶ 0026-0028 showing merchant generates authorization request for partial shipment of a client order; also see ¶ 0037-0038), 

With respect to the following limitation, while Horrocks teaches generating the first authorization request by a client computer, and also teaches a total amount associated with the single order (Horrocks: ¶ 0025, ¶ 0036-0038), information about the partial shipment including the price of the partial shipment (Horrocks: ¶ 0027) and that the authorization request must comply with the preauthorized amount (Horrocks: ¶ 0026-0028), to the extent that Horrocks does not explicitly teach information on the total amount transmitted with an authorization request, Dooley teaches: 
the first authorization request comprising a total amount associated with the single order (Dooley: ¶ 0007, ¶ 0024, ¶ 0053 showing authorization request includes a total amount); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the total amount for an order of Dooley in the request of the split transaction processing 

Horrocks, as modified above, further teaches: 
transmitting, by the client computer, the first authorization request to an authorization computer (Horrocks: ¶ 0028, ¶ 0039-0040 showing authorization request for the partial shipment transmitted to authorizing entity/issuer); 
receiving, by the client computer, a first authorization response for the first authorization request from the authorization computer (Horrocks: Fig. 2 and ¶ 0041 showing receiving authorization approval for the partial shipment); 

With respect to the limitation: 
extracting, by the client computer, a portion of the first authorization response as linking data; 
Horrocks teaches using, i.e. extracting the same information (e.g. account identifier or merchant identification) from a pre-authorization record, (i.e. indicative of an authorization response) in a subsequent request, thereby linking the partial shipments (Horrocks: ¶ 0041 

With respect to the limitation: 
generating, by the client computer, a second authorization request comprising a split shipment indicator, a split shipment amount associated with a split shipment of a 
Horrocks teaches that the merchant can submit an additional authorization request for a further partial shipment associated with the purchase order (Horrocks: ¶ 0047, ¶ 0050-0052), the request comprising at least a split shipment indicator (Horrocks: ¶ 0050-0051 showing same account identifier used to indicate partial shipment as described in ¶ 0044-0045), a split shipment amount of the total amount (Horrocks: ¶ 0027, ¶ 0038-0039 showing partial shipment amount of the total amount, which would be the remaining amount, for example the remaining $8000 as shown in ¶ 0052) and linking data (Horrocks: ¶ 0041 showing settlement information based on the authorized amount, and ¶ 0049 showing account ID used to perform the subsequent partial shipments). However, to the extent that Horrocks does not explicitly teach a total amount being included in the authorization request, Dooley teaches including a total amount in an authorization request (Dooley: ¶ 0026-0027, ¶ 0055-0058 showing authorization request including a total amount). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the total amount for an order of Dooley in the request of the split transaction processing system of Horrocks (such that the second authorization request of Horrocks/Dooley would also include the total amount for the order), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to have included the total amount for an order of Dooley in the request of the split transaction processing system of Horrocks/Dooley with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the issues that “conventional PIN-based payments require PIN entry each time a transfer of funds is requested, transfers the entire approved amount upon approval, and offers little flexibility such as partial transfers of the approved amount” (Dooley: ¶ 0003).

Horrocks, as modified above, further teaches: 
transmitting, by the client computer, the second authorization request to the authorization computer (Horrocks: ¶ 0047 “the merchant can submit an additional authorization request for a further partial shipment associated with the purchase order and the account identifier (or for a final shipment to complete the purchase order)”), 
wherein the authorization computer determines that the second authorization request is associated with the split shipment using the split shipment indicator (Horrocks: ¶ 0033-0036 showing using the identifier from each authorization request to determine that the transaction is a partial shipment associated with the purchase order; also see ¶ 0042-0044), and 

With respect to the limitation: 
validates the second authorization request by at least determining that the split shipment amount does not exceed the total amount in the second authorization request; and 
Horrocks teaches a total amount associated with multiple split shipment authorization requests, but does not explicitly teach validating the second authorization request based on determining that the split shipment amount does not exceed a specific total amount. However, Dooley teaches validating a request based on whether or not a split shipment amount does not exceed a total amount (Dooley: ¶ 0069-0073). It would have been obvious to one of ordinary skill in the art at the time of the invention to include validation of an authorization request based on a partial shipment amount not exceeding a total amount as taught by Dooley in the split transaction processing system of Horrocks/Dooley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 

Horrocks, as modified above, further teaches: 
receiving, by the client computer, a second authorization response from the authorization computer approving of the second authorization request (Horrocks: ¶ 0034 “allows issuer 106 to quickly and accurately respond to each request”; ¶ 0052 showing second transaction records showing the second transaction was performed and processed, i.e. the response was an approval)

Claim 22: Horrocks/Dooley teach claim 21. Horrocks as modified above further teaches: 
wherein the extracted portion of the first authorization response includes a category indicator, a transaction ID, or a validation value (Horrocks: ¶  0028 “Upon receipt of the authorization request, issuer 106 may identify the account identifier as having an associated pre-authorization record and act to confirm whether the transaction should be authorized”, and also see ¶ 0040; alternatively ¶ 0041 shows an authorized amount, e.g. $2000, that was validated for the partial shipment which is a validation value)

Claim 23: Horrocks/Dooley teach claim 22. Horrocks as modified above further teaches: 
wherein the validation value is generated based at least in part on the total amount (Horrocks: ¶ 0041, ¶ 0030 showing authorized amount, i.e. validation value, is authorized based on being less than the total pre-authorized amount, i.e. $10000)

Claim 28: 
wherein the split shipment indicator indicates a split shipment of the plurality of split shipments associated with a single order (Horrocks: ¶ 0050-0052 showing an account identifier used as the split shipment indicator in both authorization requests, ¶ 0039-0040 showing lookup for authorization based on account identifier; ¶ 0044-0045 determination of a split shipment) 

Claim 29: Horrocks/Dooley teach claim 21. Horrocks as modified above further teaches: 
wherein the second authorization request is transmitted to the authorization computer via an acquirer computer and a payment processing network (Horrocks: ¶ 0022, ¶ 0028-0029, Fig. 1 showing request transmitted to user, i.e. authorization computer, which may be through an acquirer processor, and ¶ 0021 showing communication over payment processing networks; note as disclosed in Horrocks the first and second requests are sent in the same way; also note that Dooley teaches the requests being sent through a merchant acquirer to the EFT server, i.e. authentication computer as seen in Fig. 2)

Claim 31: See the rejection of claim 21 reciting analogous limitations. Horrocks further recites a computer system comprising a memory that stores computer executable instructions and a processor configured to execute the computer executable instructions (Horrocks: see claim 20 “An apparatus, comprising: a processor…and a memory in operative communication with the processor, the memory for storing a plurality of processing instructions enabling the processor to…” and claim 21 “A computer readable medium encoded with processing instructions for implementing a method, performed by a computer…”). 

Claim 32: 
wherein the computer system comprises a payment processing network computer (Horrocks: ¶ 0020-0022 showing “issuer devices such as one or more servers or other computing devices configured to perform the functions of a payment card issuer and the functions described herein”) 

Claim 33: Horrocks/Dooley teach claim 31. With respect to the limitation: 
wherein the extracted portion of the first authorization response includes a category indicator
While Horrocks teaches extracting an account identifier used as linking data (Horrocks: ¶ 0041, ¶ 0049), Horrocks does not explicitly teach extracting a portion of an authorization response including a category indicator (note that the specification does not specifically define “category indicator”). However, Dooley teaches extracting a unique data element indicating an approval of an authorized total amount and identifying the authorized transaction (Dooley: ¶ 0007, ¶ 0029-0032, ¶ 0060-0063), which under the broadest reasonable interpretation covers a “category indicator” as the unique data element indicates it is an approved authorization. It would have been obvious to one of ordinary skill in the art at the time of the invention to include extracting the unique data element as a category indicator from an authorization response as taught by Dooley in the split transaction processing system of Horrocks/Dooley, with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “the unique data element(s)…are used for purposes of authorizing the movement of funds between the financial institution 140 and the merchant. Thus, sensitive information, for example, the CAV need not be communicated again between the various entities for settlement of transactions…Not only does this provide enhanced security, but also allows the merchant to receive the CAV from the consumer once for a particular transaction and receive subsequent payments (i.e., funds transfers) that can be portions of the total amount associated with the 

Claim 34: Horrocks/Dooley teach claim 33. Horrocks as modified above further teaches: 
wherein the validation value is generated based at least in part on the total amount (Horrocks: ¶ 0041, ¶ 0030 showing authorized amount, i.e. validation value, is authorized based on being less than the total pre-authorized amount, i.e. $10000)

Claim 38: Horrocks/Dooley teach claim 31. Horrocks as modified above further teaches: 
wherein the linking data comprises a transaction ID (Horrocks: ¶ 0041 showing merchant posts settlement information based on the authorized amount, which was “$2000” in the example; ¶ 0049 showing same account identifier may be used to perform subsequent partial shipments up to the remaining amount; ¶ 0050-0052 showing an account identifier used as the split shipment indicator in both authorization requests)

Claim 39: Horrocks/Dooley teach claim 31. Horrocks as modified above further teaches: 
wherein the split shipment indicator indicates a split shipment of the plurality of split shipments associated with the single order (Horrocks: ¶ 0050-0052 showing an account identifier used as the split shipment indicator in both authorization requests, ¶ 0039-0040 showing lookup for authorization based on account identifier; ¶ 0044-0045 determination of a split shipment)

Claim 40: 
wherein the second authorization request is transmitted to the authorization computer via an acquirer computer (Horrocks: ¶ 0022, ¶ 0028-0029, Fig. 1 showing request transmitted to user, i.e. authorization computer, which may be through an acquirer processor, and ¶ 0021 showing communication over payment processing networks; note as disclosed in Horrocks the first and second requests are sent in the same way; also note that Dooley teaches the requests being sent through a merchant acquirer to the EFT server, i.e. authentication computer as seen in Fig. 2)

Claims 24-27, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050119942 A1 to Horrocks et al. (Horrocks) in view of US 20140025571 A1 to Dooley et al. (Dooley), and further in view of US 20050240522 A1 to Kranzley et al. (Kranzley). 

Claim 24: Horrocks/Dooley teach claim 21. With respect to the limitation: 
wherein the linking data comprises an authentication response value and a security level indicator that are provided as part of the first authorization request 
Horrocks, as shown above, teaches linking data in the request but Horrocks/Dooley not explicitly teach that it includes an authentication response value and a security level indicator in the authorization request. However, Kranzley teaches initial authorization requests from a merchant to an issuer/acquirer (Kanzley: ¶ 0093), which may be for a split shipment (Kranzley: ¶ 0176), where the authorization request includes information such as an AAV, i.e. authentication response value (Kanzley: ¶ 0093), and a control byte that indicates an initial authorization request (Kranzley: ¶ 0117), in the authorization request message. Other info included in the authorization request such as a MAC (see Kranzley at ¶ 0043, ¶ 0093), merchant transaction stamp, or currency code (Kranzley: ¶ 0104-0012) could also be interpreted as a “security level indicator.” At the time the invention was filed, it would have been 

Claim 25: Horrocks/Dooley/Kranzley teach claim 24. With respect to the following limitation, while Dooley teaches a CAV (consumer authentication value) such as a PIN involved in an authorization request (Dooley: ¶ 0024-0027; also ¶ 0017-0020 describing CAV), Horrocks/Dooley do not explicitly teach an authentication response value including a CAVV or TAVV. However, Orfei teaches: 
wherein the authentication response value includes a cardholder authentication verification value (CAVV) or a token authentication verification value (TAVV) (Kranzley: ¶ 0086 showing AAV is included in authorization response message, which is analogous to a cardholder authentication value and as per ¶ 0022-0023 corresponds to an account with a debit or credit card)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the cardholder account authentication value in an authentication response as taught by Kranzley in the split transaction processing system of Horrocks/Dooley/Kranzley, for the same reasons described in claim 24. 

Claim 26: Horrocks/Dooley/Kranzley teach claim 24. With respect to the following limitation, Horrocks/Dooley do not explicitly teach a security level indicator including an electronic indicator, but Kranzley does teach:  
wherein the security level indicator includes an electronic commerce indicator (ECI) (Kranzley: ¶ 0023, ¶ 0055, ¶ 0117, describing control byte, which provides information regarding the type of authorization being performed)


Claim 27: Horrocks/Dooley teach claim 21. With respect to the limitation: 
wherein the linking data comprises 1) validation data including a validation cryptogram based upon the total amount and 2) a transaction ID 
Horrocks teaches linking comprising an identifier included with the transaction, i.e. transaction ID (Horrocks: ¶ 0041, ¶ 0049 as above) but does not explicitly teach that the linking data includes validation data including a validation cryptogram based on the total amount. However, Kranzley teaches that a second split shipment authorization request is linked to a first split shipment authorization request (Kranzley: ¶ 0368-0369, ¶ 0372) wherein the second split shipment authorization request would be authorization according to a validation of a cryptogram or a challenge (Kranzley: ¶ 0157-0160), the cryptogram being based on a total amount (Kranzley: ¶ 0297, ¶0242-0244, ¶ 0306, ¶ 0313). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the cryptogram for authorization the second of the linked split shipments of Kranzley in the split transaction processing system of Horrocks/Dooley with a reasonable expectation of success of arriving at the claimed invention, with the motivation to maximize cardholder security during transactions (Kranzley: ¶ 0174, ¶ 0007). 

Claim 35: See the rejection of claim 24 above. 

Claim 36: Horrocks/Dooley/Kranzley teach claim 35. With respect to the following limitation, while Dooley teaches a CAV (consumer authentication value) such as a PIN involved in an authorization request (Dooley: ¶ 0024-0027; also ¶ 0017-0020 describing CAV), 
wherein the authentication response value includes a cardholder authentication verification value (CAVV) (Kranzley: ¶ 0086 showing AAV is included in authorization response message, which is analogous to a cardholder authentication value and as per ¶ 0022-0023 corresponds to an account with a debit or credit card)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the cardholder account authentication value in an authentication response as taught by Kranzley in the split transaction processing system of Horrocks/Dooley/Kranzley, with a reasonable expectation of success of arriving at the claimed invention, with the motivation to maximize cardholder security during transactions (Kranzley: ¶ 0174, ¶ 0007).

Claim 37: See the rejection of claim 26 above. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US 20050119942 A1 to Horrocks et al. (Horrocks) in view of US 20140025571 A1 to Dooley et al. (Dooley), and further in view of US 20120136796 A1 to Hammad et al. (Hammad). 

Claim 30: Horrocks/Dooley teach claim 21. With respect to the limitation: 
wherein the first authorization request comprises a zero amount as a split shipment amount within the first authorization request 
While Horrocks and Dooley teach authorization requests for split shipments as seen in claim 21 above (Horrocks: ¶ 0025-0028, ¶ 0036-0038), they do not explicitly teach the authorization request including a zero amount. Therefore the only difference between the prior art and the claimed invention is a teaching or suggestion of a zero amount within a first authorization request. However, Hammad teaches a zero dollar authorization request that is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/HUNTER A MOLNAR/Examiner, Art Unit 3628

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
April 12, 2021